Citation Nr: 1526401	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  07-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, originally characterized as dysthymic disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA RO that continued the 50 percent evaluation for the Veteran's acquired psychiatric disorder.  

In November 2013, the Board denied the Veteran's claims for a disability evaluation in excess of 50 percent for an acquired psychiatric disorder and a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and in a December 2014 Memorandum Decision, the Court vacated the Board's November 2013 decision for reasons that will be discussed in further detail below.  

The Board notes that the memorandum decision took notice of the fact that one examiner had noted that the Veteran had experienced major depressive disorder.  The Board recognizes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the increased rating that the Veteran has been assigned has taken into consideration any impacts she experiences as a result of major depressive disorder. In recognition of this, the Board has recharacterized the issue of entitlement to service connection for dysthymic disorder, as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is manifested by symptoms producing no more than occupational and social impairment with deficiencies in most areas.
CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no greater, for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in June 2006.  Furthermore, neither the Veteran nor her representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and records from the Social Security Administration, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a number of VA examinations addressing the severity of her acquired psychiatric disability.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In February 2007, the Veteran requested a hearing before the Board at a local VA office.  In a February 2007 hearing election form, the Veteran changed her request to a hearing before a Decision Review Officer (DRO).  In an April 2007 statement, the Veteran withdrew her request for a DRO hearing.  An April 2007 statement from the Veteran's representative clarifies that in withdrawing her request for a DRO hearing, the Veteran was also withdrawing her request for a hearing of any kind, including a Board hearing.

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating is assigned when a veteran's acquired psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF scores are not in and of themselves determinative of the most appropriate disability rating, the Board must consider them when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging between 31 and 40 indicate that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, by way of background, during service, the Veteran began experiencing depression after she suffered a series of personal tragedies when her brother died suddenly in January 1990, her mother died in September
1990, and in August 1991, her then-husband and three children were involved in a motor vehicle accident that resulted in the deaths of her youngest two children.  Following these incidents, the Veteran required treatment for recurrent major depression, ultimately became unable to perform her military duties, and was separated from service in March 1993.  

In May 2005, the Veteran filed her current claim for a disability rating in excess of 50 percent.  In November 2005, the Veteran reported experiencing periodic panic attacks.  In December 2005, the Veteran's treating VA psychiatrist noted that the Veteran had visited her son and his family for 10 days.  The Veteran remained in school and was attending classes.  The Veteran reported that when she was unable to sleep at night, she would do school work.  The Veteran's mood was dysphoric but "improved."  The Veteran did not have delusions or suicidal ideation.  The Veteran's concentration was improved, although not "good."  The provider assigned a GAF score of 55, indicative of moderate symptoms.  

In March 2006, the Veteran missed an appointment because she remained unable to drive.  In May 2006, the Veteran reported a sudden onset of alopecia and pruritus, and a clinician assigned a possible diagnosis of trichotillomania (compulsive hair pulling).  In June 2006, a clinician assigned a GAF score of 55, noting that the Veteran's mood appeared normal and her concentration was good.  

The Veteran underwent a VA examination in July 2006, at which time the Veteran reported that the symptoms of her dysthymic disorder were worsening.  The examiner noted that the Veteran had not required hospitalization since April 2003, and the Veteran denied significant side effects of medications.  The Veteran reported that she did not have friends, but she did spend time with her sisters, and that she spent most of her time alone at home reading.  

The Veteran appeared mildly anxious, but her speech was normal, her thought content was logical, and her thought processes were sequential and goal-directed.  She indicated that her anxiety had increased in severity since the recent death of a close friend.  The Veteran reported feeling more fearful, with increased sleeping, decreased appetite, passive suicidal ideation, and increased worry about her depression becoming serious again.  The Veteran reported that her last "bad episode" of depression had occurred in April 2006 and had lasted 10 to 15 days.  The Veteran used deep breathing to reduce physical signs of anxiety at least once daily.  The Veteran worried about her son's well-being.  The examiner noted that the Veteran's symptoms were consistent with severe depression and assigned a GAF score of 55.  The examiner opined that the Veteran's functional impairments had moderately reduced her social and industrial capacity.

In October 2006, the Veteran stated that she experienced near-continuous panic attacks that occurred daily.  Xanax helped but did not entirely control this symptom.  

In February 2007, the Veteran argued that she was entitled to at least a 70 percent evaluation because she had been unable to work and had to take Xanax daily to maintain her ability to function.  In a February 2007 treatment record, the Veteran reported that she had been involved in a physical altercation with her son in October 2006, at which time he physically threatened her, and she became so angry that she feared she might stab him.  The Veteran accompanied her sister to weekly chemotherapy appointments; the need to accompany her sister gave the Veteran a "push" to overcome her agoraphobia.  The clinician noted that the Veteran was more organized and had some improvement in mood.  The Veteran had just completed a bachelor's degree in legal studies, and she had applied for graduate work in counseling.  The Veteran felt overwhelmed and unable to get started.  She reported not sleeping well, and complained of weight gain and fatigue.  The Veteran did not have suicidal thoughts.  The provider assigned a GAF score of 50.  In April 2007, the Veteran reported that many days, she did not feel like getting up.  The Veteran's sleep had been bothersome.  The Veteran lived alone.  

In June 2007, the Veteran reported that she used coping mechanisms when panic episodes struck.  The Veteran made little direct eye contact and twisted her hair nervously.  The Veteran's thoughts were disconnected at times, her speech was circumstantial, and she suffered from episodes of severe depression and suicidal ideation.  It was unclear to the examiner whether the Veteran's practice of staying "very still" to avoid bad things happening during an "episode" was a superstitious behavior or a delusional state.  The examiner assigned a GAF score of 50, suggestive of serious symptoms, but towards the moderate end of the spectrum.  

Later in June 2007, the Veteran reported that she had completed her degree, and she wanted to enter a master's degree program in counseling.  The Veteran's psychiatrist completed a form stating that the Veteran had improved enough to attend school.  

In November 2007, the Veteran reported feeling "leaden paralysis" and agoraphobia.  The Veteran reported that she had been sleeping all the time and was depressed but not suicidal.  In a separate November 2007 record, the Veteran reported that she was unable to eat or do anything other than sleep.  The Veteran's eye contact was minimal.  In December 2007, the Veteran reported feeling much better, but she had been unable to complete her graduate studies courses on time.  A clinician described the Veteran as "a little anxious" and assigned a GAF score of 55, indicative of moderate symptomatology.

In May 2008, the Veteran reported that she had travelled to Atlanta, Georgia in association with her degree program to take in-person "residency" testing with practice sessions on dealing with clients.  She reported that she received an "A" in the course.  She requested a medical statement from her psychiatrist indicating that she was medically cleared to continue in her program of study. 

There is no record that the Veteran returned for psychiatric evaluation until January 2009, when she requested refills of medications.  The Veteran reported at that time that her uncle had been ill and she was going back and forth between her house and his.  When seen in March 2009, the Veteran was finishing her master's degree in counseling.  She decided to work toward a doctorate degree.

In March 2010, the Veteran requested a refill of some of her psychotropic medications.  The Veteran had not completed a scheduled practicum, and she was changing the direction she planned for her doctoral studies.  She reported that, although she enjoyed the course work, she had trouble keeping a formal schedule and had anxiety at unexpected times.  She requested a change in her medications because they were no longer effective.  In April 2010, the Veteran reported that she had finished an online master's degree in mental health counseling.  The Veteran enjoyed the coursework but had trouble keeping a formal schedule due to unpredictable anxiety attacks, nightmares, and disturbed sleep.  The Veteran reported that her depression was much improved.  

The Veteran underwent a VA examination in April 2011, at which time the examiner noted that the Veteran took Fluoxetine, Alprazolam, and Clonazepam in treatment of her condition.  The Veteran reported that she lived alone; she had previously been married in 1987 and divorced in 1994.  The Veteran was not currently in a romantic relationship.  The Veteran had a 20-year old son, and the Veteran described her relationship with her son as good, and her sisters were part of her social support system.  The Veteran felt especially close with her youngest sister, with whom she enjoyed a "best friends" relationship.  The Veteran read for leisure and recreation.  The Veteran did not have a history of assaultive or violent behavior, or any legal history.  The Veteran indicated that she was no longer active in church, but at times she saw herself as a spiritual person.

The Veteran indicated that she completed two bachelor's degrees, one in healthcare administration and a second in legal studies.  The Veteran had completed a master's degree in management, and she had completed three classes towards a doctoral degree in mental health counseling.  The Veteran indicated that she last worked in 2001 as a substitute teacher.  The Veteran attributed her inability to work since that time to her psychiatric symptoms.  Although she held her last job for approximately one year, her attendance was inconsistent and she found it hard to work for many days in a row.  The Veteran denied experiencing any problems relating to her supervisors or coworkers.  The Veteran indicated that she had applied for and had been offered a job in healthcare, but she turned it down.  The Veteran indicated that she had been hospitalized for psychiatric reasons between six and ten times, with her last hospitalization occurring in 2000.  The Veteran was seen by a psychiatrist.  The Veteran reported that she did not consume alcohol, and she denied any illicit drug use.  

The Veteran arrived at the evaluation on time and was accompanied by a friend.  The Veteran did not drive.  The Veteran's personal appearance, hygiene, and grooming were all appropriate.  The Veteran was casually dressed and appeared her stated age.  The Veteran's affect was somewhat flat but congruent with the topics of discussion.  The Veteran said that she felt embarrassed in the psychiatric interview, but she put forth good effort to cooperate with the evaluation.  The Veteran was alert, oriented, and able to repeat five digits forward.  The Veteran could name the current president, governor, and mayor.  The Veteran's remote memory was intact.  The Veteran's verbal judgment was fair.  The Veteran performed simple calculations without difficulty, and her proverb interpretation was fair.  The Veteran's insight and judgment were good.  There was no evidence of perceptual distortions, auditory hallucinations, or visual hallucinations.  There was no evidence of obsessions.  The Veteran reported having a fear of driving, and her sleep and appetite were diminished.  The Veteran's energy level was low.  The Veteran denied any suicidal or homicidal ideation, but she reported a history of suicide attempts, but did not specifically report any having occurred during the course of her appeal.  

The Veteran described herself as independent in her ability to perform certain activities of daily living, but she did not drive, cook, grocery shop, or perform household chores.  Instead, she was assisted in these areas by her sister.  The Veteran was able to groom herself and was competent to manage her own funds.  The Veteran required her sister's assistance with bill paying because of difficulties with concentration.

The examiner diagnosed the Veteran with major depressive disorder, which exceeded in severity the symptoms associated with dysthymic disorder.  The examiner indicated that the Veteran's sense of hopelessness, sense of worthlessness, depressed mood, fatigue, suicidal ideation, and inability to establish effective social relationships supported such a diagnosis.  

Aside from her sister, with whom the Veteran resided during episodes of increased symptoms because of her fear of being alone and thoughts of self-harm, the Veteran reported minimal social contact.  During these episodes, the Veteran could not read.  The Veteran experienced these episodes two to three times monthly, with each episode lasting approximately 10 days.  The Veteran reported that she could "feel" when an episode would occur and would increase the dosage of her psychotropic medication, as instructed by her psychiatrist.

The examiner indicated that the Veteran's depression was "severe," and the examiner noted the Veteran's feelings of complete failure as a person, feelings of being punished, losing the ability to cry, waking up early and being unable to go back to sleep, feeling too fatigued to do anything, having no appetite, and having no libido as examples of the Veteran's symptoms that were consistent with such a severity.  The examiner found that this diagnosis was consistent with the Veteran's diagnosis in 1992 that was the basis for her discharge from the military.  

The examiner found that the Veteran had anxiety symptoms of numbness or tingling, an inability to relax, fear of the worst happening, heart pounding or racing, unsteadiness, terror, nervousness, trembling hands, shakiness, fear, difficulty breathing, and indigestion.  The examiner found that the Veteran experienced chronic depression and anxiety and that such symptoms were severe.

The examiner opined that the Veteran's major depressive disorder, coupled with her anxiety disorder, precluded her from obtaining and maintaining gainful employment.  The Veteran's functional impairment in the social and occupational domains was markedly impaired due to the unpredictable nature and severity of her depressive episodes.  Moreover, the examiner found that the Veteran lacked the required resiliency and adaptive competency to sufficiently manage her psychiatric symptoms.  The examiner assigned the Veteran with a GAF score of 40.  

In April 2013, the Veteran underwent an additional VA examination.  The examiner diagnosed the Veteran with major depressive disorder and anxiety disorder.  The examiner indicated that it was possible to differentiate the symptoms that were attributable to each of these diagnoses, with the Veteran's avoidance and physiological arousal attributable to anxiety, and the Veteran's depressed mood, lethargy, thoughts of death, diminished interest, and isolative behavior attributable to depression.

With regard to the Veteran's occupational and social impairment, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-case, and conversation.  

The examiner noted that the Veteran resided alone, and she denied any significant changes to her social relationships since the date of her last examination.  The Veteran indicated that she was close with her sister, seeing her at least once weekly.  The Veteran had several female friends with whom she spent time.  

The Veteran indicated that for the previous year she had hired a home care assistant who came to her house for four hours each day, five days a week, to manage household chores such as errands, cleaning, and laundry.  The Veteran reported that she spent most of her time reading articles online, completing her dissertation work, and watching television.  The examiner noted that the Veteran was enrolled in an online doctoral program.  The Veteran preferred attending an online program because she did not have to leave her house or be around people.  

The Veteran indicated that she was last employed in 2001 as a teacher.  The Veteran indicated that commitment to employment and keeping a job was problematic.  The Veteran indicated that she would be uncomfortable telling an employer about her mental health condition and how it might impact her ability to arrive at work on time.  Daytime fatigue interfered with the Veteran's desire to volunteer.  The Veteran indicated that she did not like to leave her house in part because she did not know when she would experience an anxiety attack.

The Veteran complained of insomnia, nightmares, and anxiety.  The Veteran practiced sleep hygiene techniques but continued to have problems with maintenance.  The Veteran had frequent awakenings during the night.  The Veteran did not recollect nightmare content, but she awakened in a sweat and was unable to return to sleep.

The Veteran indicated that she experienced anxiety attacks when confronted with social situations.  The Veteran indicated that she last experienced an anxiety attack in the past week when she went out socially with a friend.  The Veteran experienced an increased heart rate, sweating, and feeling a need to escape the situation.

The Veteran indicated that she experienced depressive episodes once every few months that lasted five to seven days.  During these episodes, the Veteran reported having excessive sleep, and she considered death but denied suicidality.  The Veteran had a diminished appetite, avoidance of contact with friends, and she spent most of her time with friends.  

The Veteran was followed by a psychiatrist and was prescribed Ambien, Clonazepam, Alprazolam, and Fluoxetine.  The Veteran had not had any other contact with mental health practitioners since the date of her last examination.  The Veteran reported that when her depressive symptoms worsened, she stayed with her sister.  The Veteran refused to consider inpatient psychiatric care.  

The Veteran denied any relevant legal and behavioral history.  The Veteran minimally and infrequently consumed alcohol, and she did not consume illegal substances.  

The examiner noted that the Veteran denied having thought, plan, or intent for harming herself or others.  The examiner noted that the Veteran had a depressed mood, panic attacks that occurred weekly or less often, chronic sleep impairment with awakenings at night, and no other symptoms.  The Veteran was capable of managing her financial affairs.  

The examiner concluded that the Veteran continued to report depressive symptoms and anxiety that interfered with social functioning.  The examiner observed that the Veteran's symptoms had neither improved nor significantly worsened since the date of her last examination.  The examiner opined that the Veteran's mood symptoms of anxiety and depression were mild to moderate and did not interfere with her employability.  The examiner opined that the Veteran's occupational functioning was not impaired to the extent that she was unemployable.  The Veteran's functional occupational impairment was mild to moderate in nature, which was suggestive that the Veteran would be able to maintain some type of gainful employment.  The examiner noted that it was "certainly possible" that the Veteran could maintain gainful employment if her occupational setting were consistent with her preferences, for example, an isolated work environment.  The examiner noted that activation in the form of employment was frequently recommended as treatment for depression and might improve the Veteran's overall psychological functioning.  

Turning to an application of the relevant laws and regulations to the facts in this case, the Board has carefully reviewed the Court's December 2014 Memorandum Decision.  In this decision, the Court found that the Board's November 2013 denial of a schedular rating excess of 50 percent erred in a number of ways.  The Court found that the Board erroneously placed importance on the relative stability of the Veteran's symptoms throughout the appeals period and inadequately explained why the Veteran's symptomatology was inconsistent with a 70 percent disability rating.  The Court specifically found error with the Board's discussion of the Veteran's degree of social impairment.  In this decision, upon additional review of the evidence and with the Court's guidance in mind, the Board finds that the Veteran's disability picture shows the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent rating.  

With regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran has not been employed throughout the period on appeal.  Furthermore, the Board observes that the Veteran has consistently required assistance from others in completing tasks such as household chores, management of personal finances, shopping, and cooking.  The Veteran has, however, pursued a number of graduate degrees to completion during this period.  The Board finds that the completion of these graduate-level degrees and the beginning of a doctoral-level degree indicates that the Veteran has the ability to follow a schedule, persevere, and complete coursework.  Indeed, in December 2005, the Veteran turned to her school work when her psychiatric disability left her unable to sleep.  The Veteran has otherwise shown a level of communication, judgment, perception, and memory that the Board finds to be inconsistent with a finding of total occupational impairment.  Accordingly, upon review of these facts, while the Board finds that the Veteran's psychiatric symptoms certainly greatly affected the Veteran's occupational ability, such symptoms did not result in the total occupational impairment that is associated with a 100 percent rating.  

With regard to the Veteran's social impairment, the Veteran has consistently denied having many friends and has endorsed feelings of significant agoraphobia.  Nevertheless, the Veteran has enjoyed a close relationship with at least one sister throughout the period on appeal, even describing her sister as a "best friend" in April 2011.  The Veteran accompanied a sister to her chemotherapy, indeed overcoming significant agoraphobia to do so.  One of the Veteran's uncles provided her with transportation to clinical visits when the Veteran was unable to do so.  At least one of the Veteran's siblings provided her with assistance with household chores and provided the Veteran with a place to stay when the symptoms associated with her psychiatric disability became severe.  Though the Veteran described her relationship with her son as difficult at least once during the period on appeal, notably in February 2007, at other times, she described her relationship with her son as "good."  In April 2013, the Veteran reported having several close female friends.  The presence of these relationships shows that the Veteran is not totally socially impaired.  Thus, upon review of the evidence of record, the Board cannot find that the Veteran's social impairment is most consistent with a 100 percent disability rating at any time.  Instead, the Board finds that this social picture is most consistent with a finding that the Veteran suffered from the sort of social impairment that is associated with a 70 percent rating.  

In making this determination, the Veteran's GAF scores, generally ranging from 40 to 55, have been considered.  The Board finds that the GAF scores of 40, particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the assignment of a 70 percent rating.  

In sum, the Board finds that the preponderance of the evidence is in favor of the assignment of a 70 percent rating for the Veteran's acquired psychiatric disability because the totality of the evidence of record supports a finding that the symptoms of the Veteran's disability were of a severity causing occupational and social impairment with deficiencies in most areas.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran has merely disagreed with the previously-assigned 50 percent rating for the level of impairment associated with her psychiatric.  The Veteran does not have any symptoms from her service-connected psychiatric disorder that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted her occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology related to her psychiatric disorder within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 70 percent, but no greater, for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that additional development of the evidence of record is required.  With the Board's award of a 70 percent disability evaluation for the Veteran's acquired psychiatric disability, the Veteran now satisfies the schedular criteria for the award of a TDIU  See 38 C.F.R. § 4.16 (2014).  With the schedular criteria met for a TDIU, the next consideration is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Accordingly, the Board finds that an additional opinion from a physician regarding the Veteran's employability should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether she is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  The examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities preclude the Veteran from obtaining or retaining substantially gainful employment consistent with her education and occupational experience.  The opinion should be offered without consideration of age or any nonservice-connected disabilities.  The examiner should provide a complete rationale for the opinion.  If the Veteran is found to be able to work, the examiner should state what type of work she could perform and what accommodations would be needed due to service-connected disabilities.  In issuing the opinion, the examiner should review pages 13-14 of the Court of Appeals for Veterans Claims memorandum decision which is located in VBMS. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


